Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-18-00865-CV

                              IN RE THE COMMITMENT OF M.A.C.

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CI23282
                          Honorable Catherine Torres-Stahl, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: July 17, 2019

ABATED AND REMANDED; MOTION TO WITHDRAW GRANTED

           A jury found M.A.C. to be a sexually violent predator, and the trial court rendered a final

judgment with an order of civil commitment. See TEX. HEALTH & SAFETY CODE ANN. §§ 841.003,

841.081. M.A.C. now appeals.

           M.A.C.’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967), and a motion to withdraw.

See In re Commitment of Riggs, No. 06-18-00073-CV, 2019 WL 1560688, at *1 (Tex. App.—

Texarkana Apr. 11, 2019, no pet. h.) (recognizing Anders procedures apply in civil commitment

cases under Chapter 841 of the Texas Health and Safety Code); cf. In re P.M., 520 S.W.3d 24, 27.

n.10 (Tex. 2016) (recognizing Anders procedures apply in parental termination cases, even though

Anders concerned a criminal defendant’s constitutional right to counsel); TEX. HEALTH & SAFETY
                                                                                          04-18-00865-CV


CODE ANN. § 841.005 (requiring the Office of State Counsel for Offenders to represent indigent

persons subject to civil commitment proceedings under Chapter 841 of the Texas Health and

Safety Code, unless the trial court appoints other counsel). In her brief, counsel discusses several

potential appellate issues, including error related to the jury charge, but concludes that none have

merit and that this appeal is frivolous. The brief meets the requirements of Anders. See Anders,

386 U.S. 738, 744; see also High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978); Gainous v. State, 436 S.W.2d 137, 137–38 (Tex. Crim. App. 1969). As required, counsel

provided M.A.C. with a copy of the brief, motion to withdraw, and the appellate record and

informed him of the right to file his own pro se brief. See Kelly v. State, 436 S.W.3d 313, 319

(Tex. Crim. App. 2014); see also Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

M.A.C. did not file a pro se brief, and the State filed a waiver of its right to file a brief.

        Once we determine that the procedural requirements of Anders have been satisfied, we

engage in an independent review of the briefs and the record to determine whether we agree with

counsel’s conclusion that the appeal is wholly frivolous, in which case we issue an opinion stating

there is no reversible error, or we conclude that arguable grounds for appeal exist, in which case

we remand the cause to the trial court. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005); Nichols, 954 S.W.2d at 86. If we determine that a nonfrivolous ground for appeal

exists, we must grant counsel’s motion to withdraw, abate the appeal, and remand the case to the

trial court for appointment of new counsel. See Nichols, 954 S.W.2d at 86 (noting we cannot order

counsel to brief and argue an appeal that counsel considers frivolous). The new attorney is then

required to file a brief raising the nonfrivolous ground we have identified, as well as any additional

grounds that the attorney discovers. Bledsoe, 178 S.W.3d at 827; Stafford v. State, 813 S.W.2d




                                                  -2-
                                                                                     04-18-00865-CV


503, 511 (Tex. Crim. App. 1991). Only after M.A.C.’s new counsel has briefed the issues on

appeal will we address the merits of the issues.

       After reviewing the briefs and the record, we conclude that the appeal is not wholly

frivolous and there are arguable ground(s) for appeal, including whether the trial court erred in

denying M.A.C.’s request for a jury instruction that the jury could render a verdict in M.A.C.’s

favor by a vote of 10-2. See In re Commitment of Jones, 571 S.W.3d 880, 889–92 (Tex. App.—

Fort Worth 2019, pet. filed) (determining the trial court committed reversible error by denying a

request for a 10-2 jury instruction in a civil commitment case under Chapter 841 of the Texas

Health and Safety Code, even though the jury delivered a unanimous verdict in favor of

commitment). We therefore grant counsel’s motion to withdraw, abate the appeal, and remand the

cause to the trial court. The trial court shall, within thirty days from the date of our opinion and

order, appoint a new attorney on appeal to present all arguable grounds of error, including but not

limited to the nonfrivolous ground noted in this opinion. See Bledsoe, 178 S.W.3d at 827; see also

Nichols, 954 S.W.2d at 86.

                                                    Rebeca C. Martinez, Justice




                                                   -3-